DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. 20180059490 and hereafter Chen) in view of McCartney (US Pub. 20160033845). 
As per claim 1, Chen teaches (in figures 1A-1C) a spatially addressable adjustable optical component (100A), comprising: a first electrode (102 and 104) extending in a first direction (vertical direction as shown in figures 1B-1C); a second electrode (202 and 204) extending in a second direction (horizontal direction as shown in figures 1B-1C) that is orthogonal to the first direction (see figures and paragraph 80); and a layer of electrically adjustable optical material (300) between the first and second electrodes, wherein an area of the layer of electrically adjustable optical material overlapping the first and second electrodes is configured to form a lens in response to a voltage applied across the area of the layer of electrically adjustable optical material using the first and second electrodes, and wherein a lens power of the lens is adjustable based on changes in the applied voltage to additional voltages (see paragraphs 76, 77, and 79).

However, McCartney teaches (in figures 1-5) using anisotropic conductive films in first (110 and 111) and second (210 and 211) electrodes such that a first transparent conductive layer (111) of the first electrode has a first sheet resistance along a first direction (“column direction” see figures and paragraph 54) and a second sheet resistance that is more than the first sheet resistance along a second direction (“row direction” see figures and paragraphs 57 and 60) that is different than the first direction and a second transparent conductive layer (211) of the second electrode has a third sheet resistance along the first direction and a fourth sheet resistance that is less than the third sheet resistance along the second direction (see paragraphs 60-61).
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the electrodes in Chen with anisotropic conductive films as suggested by McCartney. 
The motivation would have been to eliminate the possibility of crosstalk between adjacent electrodes (see paragraph 47 in McCartney). 
As per claim 3, Chen in view of McCartney teaches that the layer of electrically adjustable optical material (300 in Chen) comprises transparent liquid crystal material (LC in Chen) configured to exhibit changes in phase in light rays passing through the transparent liquid crystal material in response to changes in voltage across the layer of electrically adjustable optical material that are applied using the first and second electrodes (see paragraphs 76, 77, and 79 in Chen).
As per claim 4, Chen in view of McCartney teaches a first set of contacts (112 from McCartney) coupled to first and second opposing sides of the first electrode (104 in Chen modified to be formed as an anisotropic conductive film as suggested by 110 and 111 in McCartney see figure 5 and paragraphs 71-72 in McCartney), wherein the first and second opposing sides are spaced apart along the first direction; and a second set of contacts (212 from McCartney) coupled to third and fourth opposing sides of the second electrode (204 in Chen modified to be formed as an anisotropic conductive film as suggested by 210 and 211 in McCartney see figure 5 and paragraph 71 in McCartney), wherein the third and fourth opposing sides are spaced apart along the second direction.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. 20180059490 and hereafter Chen) and McCartney (US Pub. 20160033845) as applied to claim 1 above and in further view of Lin et al. (US Pub. 20130048353 and hereafter Lin).
As per claim 5, Chen in view of McCartney teaches the first electrode (104 in Chen modified to be formed as an anisotropic conductive film as suggested by 110 and 111 in McCartney see figure 5 and paragraphs 71-72 in McCartney) is an anisotropic conductive film and comprises a transparent substrate (102 in Chen and 110 in McCartney see paragraph 76 in Chen and paragraph 53 in McCartney) coated with a transparent conductive coating comprising carbon nanotubes and that the electrodes may be formed from any material that demonstrates anisotropic conductivity (paragraph 54 in McCartney). 
Chen in view of McCartney does not specifically teach that the transparent conductive coating has segmented trenches running along the first direction.

Therefore, because these two structures were art-recognized equivalents at the time the invention was filed, one of ordinary skill in the art would have found it obvious to form the first electrode in Chen in view of McCartney from a transparent conductive film with segmented trenches running along a first direction.
As per claim 6, Chen in view of McCartney teaches the first electrode (104 in Chen modified to be formed as an anisotropic conductive film as suggested by 110 and 111 in McCartney see figure 5 and paragraphs 71-72 in McCartney) is an anisotropic conductive film and comprises a transparent substrate (102 in Chen and 110 in McCartney see paragraph 76 in Chen and paragraph 53 in McCartney) coated with a transparent conductive coating comprising carbon nanotubes and that the electrodes may be formed from any material that demonstrates anisotropic conductivity (paragraph 54 in McCartney). 
Chen in view of McCartney does not specifically teach that transparent conductive coating has trenches with elongated portions oriented at an angle of 30-60° with respect to the first direction.
However, Lin teaches (in figures 1-5) that a transparent conductive film provided with trenches with elongated portions oriented at an angle with respect to the first direction (D) (see paragraphs 22 and 31 which teaches a curve wave and zigzag shape) is an equivalent structure for an anisotropic conductive film (10/10a/10b/10c/10d) and teaches that the shape of the trenches is a result effective variable in that the conductivity/impedance diversity is dependent on the shape of the trenches  (paragraph 31). 

Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing to set the angle of the elongated portions at an angle of 30-60° with respect to the first direction, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B)) 
As per claim 7, Chen in view of McCartney and Lin teaches that the trenches include trenches that are not straight (see figure 3 and paragraph 31 in Lin).
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US Pub. 20180246327 and hereafter Takagi) in view of McCartney (US Pub. 20160033845) and Lin et al. (US Pub. 20130048353 and hereafter Lin). 
As per claim 8, Takagi teaches (in figures 1-9) an electronic device (100), comprising: a display device (40) configured to display an image; and an optical system (10, 15, 20, 50, and 80) configured to present the image to an eye box (location of EY), wherein the optical system includes a pixelated adjustable optical component (82 see paragraphs 57, 60, and 82) through which a real-world object is visible from the eye box, the adjustable optical component comprising: a first electrode formed from a first transparent conductive layer (a first “transparent electrode”) on a first transparent substrate (a first “flat glass plate”); a second electrode formed from a second transparent conductive layer (a second “transparent electrode”) on a second transparent substrate (a second “flat glass plate”) (see paragraph 57); and a layer of electrically 
Takagi does not teach that the first transparent conductive layer contains openings patterned to provide the first transparent conductive layer with a first sheet resistance along a first direction and a second sheet resistance that is more than the first sheet resistance along a second direction that is different than the first direction wherein the second transparent conductive layer contains openings patterned to provide the second transparent conductive layer with a third sheet resistance along the first direction and a fourth sheet resistance that is less than the third sheet resistance along the second direction wherein the openings comprise segmented trenches.
However, McCartney teaches (in figures 1-4) using anisotropic conductive films in first (110 and 111) and second (210 and 211) electrodes such that a first transparent conductive layer (111) of the first electrode has a first sheet resistance along a first direction (“column direction” see figures and paragraph 54) and a second sheet resistance that is more than the first sheet resistance along a second direction (“row direction” see figures and paragraphs 57 and 60) that is different than the first direction and a second transparent conductive layer (211) of the second electrode has a third sheet resistance along the first direction and a fourth sheet resistance that is less than the third sheet resistance along the second direction (see paragraphs 60-61).

It would have been obvious to one of ordinary skill in the art at the time of filing to replace the electrodes in Takagi with anisotropic conductive films containing openings as suggested by McCartney and Lin.
The motivation would have been to eliminate the possibility of crosstalk between adjacent electrodes (see paragraph 47 in McCartney) allow for simple and low-cost customization to the effective electrode pattern (see paragraph 59 in McCartney). 
As per claim 9, Takagi in view of McCartney and Lin teaches that the openings comprise segmented trenches (see figure and paragraph 22 in Lin).
As per claim 10, Takagi in view of McCartney and Lin teaches that the segmented trenches comprises non-straight trench portions (see figure 3 and paragraph 31 in Lin).
As per claim 11, Takagi in view of McCartney and Lin teaches that the segmented trenches comprise at least some trench portions that are oriented at an angle with respect to the first direction (see paragraphs 22 and 31 in Lin which teaches a curve wave and zigzag shape). 
Takagi in view of McCartney and Lin does not specifically teach that at least some trench portions that are oriented at an angle of 30-60° with respect to the first direction.
 However, Lin teaches that the shape of the trenches is a result effective variable in that the conductivity/impedance diversity is dependent on the shape of the trenches (paragraph 31). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to set the angle of the elongated portions at an angle of 30-60° with respect to the first 
As per claim 12, Takagi in view of McCartney and Lin teaches that the segmented trenches are separated from each other by gaps (12 from Lin) and wherein each trench has a length (L in Lin) of less than 500 microns (see paragraph 32 in Lin).
As per claim 13, Takagi in view of McCartney and Lin teaches that the first and second transparent conductive layers comprise indium tin oxide (see paragraph 30 in Lin).
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sissom et al. (US Pub. 20200409156 and hereafter Sissom) in view of Chen et al. (US Pub 20180059490 and hereafter Chen), McCartney (US Pub. 20160033845), and Lin et al. (US Pub. 20130048353 and hereafter Lin). 
As per claim 16, Sissom teaches (in figures 9D  and 19) a system (60), comprising: a head-mounted support structure (80); a display device (1140) coupled to the head-mounted support structure that is configured to provide an image containing computer-generated content (see paragraph 176); and an optical system (1110, 1105, 1130, 1150, 1905, 1910, 1920, and 1930) that includes an optical coupler (1905) and an adjustable optical component (1910 see paragraphs 218-220) and that provides the image using the optical coupler to an eye box (location of 210)(see paragraph 220) while allowing a real-world object (510) to be viewed through the adjustable optical component from the eye box (see paragraph 221), wherein the optical coupler is disposed between the adjustable optical component and the eye box (see figure 19 and paragraph 220) wherein the adjustable optical component comprises: a layer of electrically adjustable optical material (see paragraph 219). 

However, Chen teaches (in figures 1A-1C) a spatially addressable adjustable optical component (100A), comprising: a first electrode (102 and 104) extending in a first direction (vertical direction as shown in figures 1B-1C); a second electrode (202 and 204) extending in a second direction (horizontal direction as shown in figures 1B-1C) that is orthogonal to the first direction (see figures and paragraph 80); and a layer of electrically adjustable optical material (300) between the first and second electrodes, wherein an area of the layer of electrically adjustable optical material overlapping the first and second electrodes is configured to form a lens in response to a voltage applied across the area of the layer of electrically adjustable optical material using the first and second electrodes, and wherein a lens power of the lens is adjustable based on changes in the applied voltage to additional voltages (see paragraphs 76, 77, and 79).
McCartney teaches (in figures 1-4) using anisotropic conductive films in first (110 and 111) and second (210 and 211) electrodes such that a first transparent conductive layer (111) of 
Lin teaches (in figures 1-5) forming an anisotropic conductive film (10a) by providing a transparent conductive film with segmented trenches running along the lower resistance direction (D) (see paragraphs 18-22). 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the adjustable optical component in Sissom to be a liquid crystal gradient refractive index lens as suggested by Chen using anisotropic conductive films containing openings as the electrodes as suggested by McCartney and Lin.
The motivation would have been to provide a lens which is locally adjustable (see paragraph 76 in Chen) without the possibility of crosstalk between adjacent electrodes (see paragraph 47 in McCartney) allow for simple and low-cost customization to the effective electrode pattern (see paragraph 59 in McCartney). 
As per claim 17, Sissom in view of Chen, McCartney, and Lin teaches that the first direction (extending direction of 104 in Sissom, corresponding to the “column direction” in McCartney see figures and paragraph 54 therein, and “D” in Lin see paragraph 23 therein) is perpendicular to the second direction (extending direction of 204 in Sissom see paragraph 80 therein, corresponding to the “row direction” in McCartney see figures and paragraphs 57 and 60 
As per claim 18, Sissom in view of Chen, McCartney, and Lin teaches that the trenches have widths (W from Lin) of less than 50 microns (see paragraph 32 in Lin). 
Lin does not specifically teach that the tranches have widths of 0.5 microns to 20 microns.
However, Lin teaches that the width of the trenches is a result effective variable in that the width is proportional to the conductivity in the first direction (see paragraph 26 in Lin).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to set the widths of the trenches to be 0.5 microns to 20 microns, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B)).
As per claim 19, Sissom in view of Chen, McCartney, and Lin teaches that the first and second transparent conductive layers comprise indium tin oxide (see paragraph 30 in Lin).
As per claim 20, Sissom in view of Chen, McCartney, and Lin teaches that the layer of electrically adjustable optical material (300 from Chen) comprises liquid crystal material (LC from Chen) and wherein the first electrode (104 from Chen modified to be formed as an anisotropic conductive film as suggested by McCartney and Lin) comprises a first set of metal contacts (112 from McCartney/104 from Lin corresponding to electrode 104 from Chen) coupled to the first transparent conductive layer and the second electrode (204 from Chen modified to be formed as an anisotropic conductive film as suggested by McCartney and Lin) comprises a second set of metal contacts (212 from McCartney/104 from Lin corresponding to electrode 204 .
Response to Arguments
Applicant’s arguments filed 3/15/2021 with respect to claim(s) 1, 3-7, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments filed 3/15/2021 with respect to claim(s) 8-13 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, and as shown in the rejection above, Takagi teaches forming an electrically adjustable optical material liquid between a first electrode layer and a second electrode layer and that the electrically adjustable optical material liquid may formed from any number of electrically adjustable optical material including guest-host liquid crystals, twisted nematic liquid crystals, polymer dispersed liquid crystal, and suspended particles (see paragraphs 57-60) and McCartney teaches forming electrodes out of anisotropic conductive films (see paragraph 54 and 60) which can be used to control electrically adjustable optical material in . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER P GROSS/            Examiner, Art Unit 2871